Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aldo Martinez on January 27, 2022.  The application has been amended as follows:
The title is changed to: 
“Device and Associated Method for Using Layer Description and Decoding Syntax in Multi-layer Video” 

Allowable Subject Matter
Claims 1, 4-7, 10-14, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Pursuant to the applicant’s filing a Terminal Disclaimer on January 28, 2022 over U.S. 10,306,296, the non-statutory double patenting rejection is withdrawn.
The prior art does not disclose or suggest: 

a decoding time stamp is given to encoded image data of each picture, the decoding time stamp indicating that decoding timings of the encoded image data of pictures of the high layer side are set between the decoding timings of the encoded image data of 

As persuasively argued by the applicant in the response filed on 12/14/2021, Hong discloses that presentation times of encoded image of pictures of a high layer side are each alternated with decoding timings of the encoded image data of pictures of the low layer side, but Hong does not disclose or suggest alternating decoding timings of pictures of a high layer side and pictures of a low layer side, as claimed.  It is understood in the art of video coding that decoding timings are in general distinct from presentation times, because temporal dependency of P and B frames often necessitates referencing frames that follow a target frame in display order (See Chen, figure 4, B frames at t4, t8, for example).
A further search failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425